Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant cancelled claims 3, 9 and 16.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 14, last line, change “measurement module..” to -measurement module.”

Allowable Subject Matter
4.	Claims 1, 2, 4-8, 10-15 and 17-21 are allowed.
5.	Claims 1, 2, 4-8, 10-15 and 17-21 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-
Claim 7 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-rate Volterra compensator is provided for removing nonlinear distortion introduced by an 
Claim 14 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-rate Volterra compensator is provided for removing nonlinear distortion introduced by an electronic system, the multi-rate Volterra compensator comprising: a number, k, of processing arms, wherein k is equal to a maximum order of the multi-rate Volterra compensator and is greater than one; for each kth order processing arm, an upsampler 
Claim 18 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-rate Volterra compensator is provided for removing nonlinear distortion introduced by an electronic system, the multi-rate Volterra compensator comprising: a number, k, of processing arms, wherein k is equal to a maximum order of the multi-rate Volterra compensator and is greater than one; for each kth order processing arm, an upsampler for increasing the sampling rate of the multi-rate Volterra compensator's input by a factor of M.sub.k, wherein the increased sample rate is commensurate with a bandwidth of the 
Claim 21 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-rate Volterra compensator is provided for removing nonlinear distortion introduced by an electronic system, the multi-rate Volterra compensator comprising: a number, k, of processing arms, wherein k is equal to a maximum order of the multi-rate Volterra 
Claim 22 is allowed because the closest prior art, Velazquez et al. (Pub. No. US 2016/0191020) teaches a linearizer comprising a distortion compensator and one or more factored Volterra compensators, which may include a second-order factored Volterra compensator, a third-order factored Volterra compensator, and additional higher-order factored Volterra compensators. Inclusion of factored Volterra distortion compensators improves linearization processing performance while significantly reducing the computational complexity compared to a traditional Volterra-based compensator. a multi-rate Volterra compensator is provided for removing nonlinear distortion introduced by an electronic system, the multi-rate Volterra compensator comprising: a number, k, of 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857